United States Court of Appeals
                                                           Fifth Circuit
              IN THE UNITED STATES COURT OF APPEALS      F I L E D
                      FOR THE FIFTH CIRCUIT              June 29, 2005
                      _____________________
                           No. 05-50116             Charles R. Fulbruge III
                      _____________________                 Clerk

UNITED STATES OF AMERICA

                Plaintiff - Appellee
                 v.
SERGIO VIVAR-ACOSTA also known as, Sergio Vivar
                Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (03-CR-1893)
                      ---------------------
Before HIGGINBOTHAM, JONES, and PRADO, Circuit Judges.
PER CURIAM:


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing in light of

the Supreme Court’s opinion in Booker and this Court’s opinion in

Mares is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed
_________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
alternative motion to extend time to file the Appellee’s brief

fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is denied.